COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Blake Anthony Monakino v. The State of Texas

Appellate case number:      01-14-00361-CR

Trial court case number:    1397016

Trial court:                174th Judicial District Court of Harris County

       On March 30, 2015, appellant’s appointed appellate counsel filed a “Motion to
Abate Appeal,” contending that the reporter’s record is incomplete because it does not
include a “Right of Appeal” hearing on November 6, 2014, which is referred to in the
Deputy Court Reporter’s Statement in the supplemental clerk’s record, or other hearings
that were set on November 3, 17, and 18, 2014, at which appellant appeared, but it does
not indicate were recorded. After reviewing the supplemental clerk’s record, filed on
December 3, 2014, the Deputy Court Reporter’s Statement, signed by deputy reporter,
Camille Bruess, does note that she worked a “Right to Appeal Hearing” on November 6,
2014. However, the hearing record, filed on November 20, 2014, only contains an appeal
hearing held on November 19, 2014. Thus, it appears that there was a hearing on
November 6, 2014, that has yet to be filed in this Court, and that there may have been
hearings on November 3, 17, and 18, 2014, but it is unclear whether these were recorded.

        Accordingly, appellant’s motion to abate is granted, and the deputy reporter,
Camille Bruess, or the official or substitute reporter, is ordered to file and certify, within
15 days of this order, a supplemental reporter’s record of the “Right to Appeal Hearing”
on November 6, 2014, and of any other hearings held on November 3, 17, and 18, 2014,
from the above trial court cause number, if any, or else an information sheet confirming
that there are no such records, in this Court. See TEX. R. APP. P. 34.6(d).

       In addition, after we abated this appeal on October 9, 2014, to clarify the
appellant’s certification of his right of appeal, which was signed on January 24, 2014,
with the judgment, the supplemental clerk’s record with findings of fact, conclusions of
law, and order, signed on November 19, 2014, was filed on December 3, 2014. Although
the trial court found that there was no plea-bargain and appellant did not waive his right
to appeal, it also found that appellant has the right to appeal the limited issues raised
during the sentencing hearing, but failed to include an amended certification, as required
by Texas Rule of Appellate Procedure 25.2(a)(2). Accordingly, we remand the cause to
the trial court to execute an amended certification of appellant’s right to appeal. See TEX.
R. APP. P. 25.2(a)(2), (d). On remand, the trial court may, but does not need to, conduct
another hearing or have the appellant present or sign the certification. The trial court
clerk is directed to file a supplemental clerk’s record containing the amended certification
with this Court within 15 days of the date of this order. See TEX. R. APP. P. 34.5(c)(2).

       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record and supplemental reporter’s record or an information sheet
that comply with this order are filed with the Clerk of this Court. Appellant’s appellate
brief will be due to be filed within 30 days after the requested records are filed in this
Court. See TEX. R. APP. P. 38.6(a)(2).

       It is so ORDERED.

Judge’s signature:/s/ Evelyn V. Keyes
                   

Date: April 16, 2015